PER CURIAM.
We have before us for our consideration and détermination a petition for a writ of certiorari, directed to the District Court of Appeal, Second District, predicated upon the theory of a conflict in ■decisions.
After having listened attentively to the arguments of counsel for the respective parties litigant, having studied the briefs filed herein and having examined the challenged order, we have concluded that the petition for a writ of certiorari should be ■denied.
It is so ordered.
THORNAL, C. J., DREW, O’CONNELL and HOBSON (Ret.), JJ., and JOHNSON, District Court Judge, concur.